DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the phrase “compared to a reference packaging material which does not comprise a moisture modulating agent” however there is no recitation in the claims and no explicit definition in the Applicant’s specification regarding the specific details of the reference packaging material.  Without knowing the specific details of the reference packaging material one of ordinary skill in the art would not be reasonably apprised of full scope of claim 9 and therefore the claim is indefinite.  Claim 10 is indefinite for depending from indefinite claim 9.  Appropriate action is required. For the purpose of examination the Examiner will interpret any producing handling method which utilizes any packaging material comprising three layers in which two of the layers comprise a moisture modulating agent as reading on the claimed method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., US 2009/0045095 (“Wagner”) in view of Fackler et al., US 2008/0113133 (“Fackler”).
Regarding claim 9, Wagner discloses a method of packaging perishable foodstuff including fresh produce wherein the method comprises placing the foodstuff into a package and sealing the package [abstract, 0002, 0010, 0023-0032, Fig. 1]. The package is formed from a polyethylene film which may comprise three layers (i.e. an inner, a middle, and an outer layer) [0030-0032].  The inner, middle and outer layers of the film respectively read on the claimed first layer, second layer, and third layer. The inner and middle layers of the film may comprise from about 0.25 to about 10 wt% of an anti-fog additive [0046, 0047]. 
Wagner is silent regarding the film from which the package is formed comprising layers containing a moisture modulating agent.
Fackler discloses a method of packaging foodstuff in a package wherein the package is formed from a multilayer polymeric film comprising an anti-fog agent [abstract, 0001, 0014, 0021].  Fackler teaches using Polybatch AF 1088 as the anti-fog agent [0065].
Wagner and Fackler are both directed towards packaging foodstuff in packaging formed from a multilayer polymeric film. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the method of Wagner by utilizing the Polybatch AF 1088 anti-fog agent taught by Fackler as the anti-fog agent in the inner and middle film layers because it was art recognized as a suitable anti-fog agent for food packaging applications (see MPEP 2144.07).  The Examiner notes that Applicant’s specification discloses that a product sold under the tradename Polybatch serves as a moisture modulating agent [0015, 0020].  Applicant’s specification also provides an example of the disclosed packaging wherein the moisture modulating agent in the packaging is specifically Polybatch AF 1088 [0075, Table 1].  As such, the Polybatch AF 1088 present in the inner and middle layers of the film of the packaged produce of modified Wagner would have read on the claimed at least one moisture modulating agent.
While modified Wagner is silent regarding the disclosed method having ten-fold less water accumulation in the packaging material after a storage period of between three and twenty days, the Examiner notes that the method disclosed by modified Wagner is substantially identical to the method claimed and disclosed by Applicant in terms of the package being formed from a three layer polyethylene film wherein the inner and outer layers comprise Polybatch AF 1088 (see paragraphs 0008, 0056 and 0075 of Applicant’s specification as filed).  Additionally, the range of amounts of anti-fog additive taught by Wagner encompasses the specific amounts used in Applicant’s example packaging (see paragraph 0075, Table 1 of Applicant’s specification as filed).  Given that the method of packaging produce taught by modified Wagner would have been identical or substantially identical to the method claimed and disclosed by Applicant, in the absence of objective evidence to the contrary there is a reasonable expectation that the method taught by modified Wagner would have inherently met the claimed water accumulation limitation (see MPEP 2112 V).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Fackler as applied to claim 9 above, and further in view of Grangette, US 6,268,044 (“Grangette”).
Regarding claim 10, as is described above, Wagner as modified with Fackler teaches a method of handling produce comprising providing a three layer packaging material and storing the produce in the packaging material. Additionally, Wagner teaches packaging groups of products together within the packaging material [0029, Fig. 3]. Modified Wagner is silent regarding the layers of the packaging material comprising LDPE and another polymer.
Grangette discloses a three layer packaging material which is useful for wrapping groups of products together wherein the packaging material is heat shrinkable, has high clarity and is easy to open (abstract, col. 1 lines 6-11, col. 2 lines 13-16).  The packaging material comprises a core layer disposed between two surface layers (i.e. an inner and outer surface layer) (col. 2 lines 26-55, claim 1).  The core layer is formed from a polymer blend comprising from 20 to 80 wt% of a radically catalyzed polyethylene, from 10 to 70 wt% of an ionomer, and a linear polyethylene (col. 2 lines 26-45). The surface layers are formed from a polymer blend comprising a radically catalyzed polyethylene and from 50 to 90 wt% of a linear polyethylene (col. 2 lines 35-41, col. 3 lines 8-16).  Given that the amount of linear polyethylene in the surface layers ranges from 50 to 90wt% the amount of radically catalyzed polyethylene ranges from 10 to 50 wt%. The radically catalyzed polyethylene in the core and surface layers has a density of between 0.918 to 0.93 g/cm2 (col. 2 lines 46-48) and therefore is a low density polyethylene (LDPE).
Modified Wagner and Grangette are both directed towards multilayer film used to package groups of products together. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the method disclosed by modified Wagner by utilizing the layer polymer composition and arrangement taught by Grangette with the expectation of providing a method in which the package material which holds the produce can be shrunk around the produce and/or is easy to open and/or exhibits high clarity.
The core layer of the packaging material of the method of modified Wagner would have comprised 20 to 80wt% of a radically catalyzed LDPE and 10 to 70wt% of an ethylene-based ionomer. The radically catalyzed LDPE in the core layer would have read on the LDPE in the second layer recited in claim 10. The ethylene-based ionomer in the core layer would have read on claimed the at least one polymer in the second layer. The ranges of amounts of the radically catalyzed LDPE and ethylene-based ionomer in the core layer would have overlapped or encompassed, and therefore rendered obvious, the ranges of amounts of the at least one polymer and LDPE in the second layer recited in claim 10 (see MPEP 2144.05). 
The inner and outer surface layer of the film of modified Grangette would have comprised 10 to 50wt% of a radically catalyzed LDPE and 50 to 90wt% of a linear polyethylene. The radically catalyzed LDPE and linear polyethylene in the inner surface layer would have respectively read the LDPE and the at least one polymer in the claimed first and layers. The ranges of amounts of radically catalyzed LDPE and linear polyethylene in the inner surface layer would have overlapped or encompassed, and therefore rendered obvious, the range of amounts of LDPE and at least one polymer in the claimed first and second layers.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al., US 2014/0202119 (“Crawford”) in view of Grangette and Chigami et al., US 4,840,823 (“Chigami”).
Regarding claim 9, Crawford teaches a method of handling produce comprising providing a polymer film packaging material and storing a plurality of produce articles in the packaging material [abstract, 0001, 0010, 0021-0030, Figs. 2A-C]. 
Crawford is silent regarding the packaging material comprising three layers wherein at least two of the layers comprise a moisture modulating agent.  
Grangette discloses a three layer packaging material which is useful for wrapping groups of products together wherein the packaging material is heat shrinkable, has high clarity  and is easy to open (abstract, col. 1 lines 6-11, col. 2 lines 13-16).  The packaging material comprises a core layer disposed between two surface layers (i.e. an inner and outer surface layer) (col. 2 lines 26-55, claim 1).  The core layer is formed from a polymer blend comprising from 20 to 80 wt% of a radically catalyzed polyethylene, from 10 to 70 wt% of an ionomer, and a linear polyethylene (col. 2 lines 26-45). The surface layers are formed from a polymer blend comprising a radically catalyzed polyethylene and from 50 to 90 wt% of a linear polyethylene (col. 2 lines 35-41, col. 3 lines 8-16).  Given that the amount of linear polyethylene in the surface layers ranges from 50 to 90wt% the amount of radically catalyzed polyethylene ranges from 10 to 50wt%. The radically catalyzed polyethylene in the core and surface layers exhibits a density of between 0.918 to 0.93 g/cm2 (col. 2 lines 46-48) and therefore is a low density polyethylene (LDPE).
Chigami discloses a method of handling produce comprising storing the produce in a plastic film wherein the film comprises from 5 to 100 weight parts of a silica containing porous material (abstract, co. 2 lines 35-col. 4 lines 13). The plastic film may be a multilayer film (col. 3 lines 46-51). Chigami teaches that the silica containing porous material present in the plastic film absorbs moisture and transfers is from the inside of the package to the outside of the package and allows for maintenance of freshness of the produce (col. 4 lines 3-13 and lines 30-33). 
Crawford and Grangette are both directed towards films used to package groups of products together. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the method disclosed by Crawford by utilizing the layer polymer composition and arrangement taught by Grangette with the expectation of providing a method in which the package material which holds the produce can be shrunk around the produce and/or is easy to open and/or exhibits high clarity. The packaging material of the resulting method would have comprise three layers; namely an inner, a core, and an outer layer.
Modified Crawford and Chigami are both directed towards packaging produce in polymer film packaging materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporating from 5 to 100 weight parts of the silica containing porous material taught by Chigami in each of the layers of the packaging material used in the method of modified Crawford with the expectation of providing a means for absorbing excess moisture from the inside of the package and transferring it to the outside of the package in order to maintain freshness. 
The packaging material of the method of modified Crawford would have comprised an inner surface layer, a core layer, and an outer surface layer which would have read on the first, second, and third claimed layers.  Each of the layers would have comprised from 5 to 100 weight parts of the silica containing porous material.  The silica containing porous material present in the layers of the packaging material would have read on the claimed moisture modulating agent.  
While modified Crawford is silent regarding the disclosed method having ten-fold less water accumulation in the packaging material after a storage period of between three and twenty days, the Examiner notes that the method disclosed by modified Wagner is substantially identical to the method claimed and disclosed by Applicant in terms of the package being formed from a three layer polyethylene film wherein each layer comprises a moisture modulating agent (see paragraphs 0008, 0056 and 0075 of Applicant’s specification as filed).  Additionally, the range of amounts of moisture modulating agent taught by modified Crawford encompasses the specific amounts used in Applicant’s example packaging (see paragraph 0075, Table 1 of Applicant’s specification as filed).  Given that the method of packaging produce taught by modified Crawford would have been identical or substantially identical to the method claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the method taught by modified Crawford would have inherently met the claimed water accumulation limitation (see MPEP 2112 V).
Regarding claim 10, the core layer of the packaging material of the method of modified Crawford would have comprised 20 to 80 wt% of a radically catalyzed LDPE and 10 to 70 wt% of an ethylene-based ionomer. The radically catalyzed LDPE in the core layer would have read on the LDPE in the second layer recited in claim 10. The ethylene-based ionomer in the core layer would have read on the claimed at least one polymer in the second layer. The ranges of amounts of the radically catalyzed LDPE and ethylene-based ionomer in the core layer would have overlapped or encompassed, and therefore rendered obvious, the ranges of amounts of the at least one polymer and LDPE in the second layer recited in claim 10 (see MPEP 2144.05). 
The inner and outer surface layers of the film of modified Grangette would have comprised 10 to 50 wt% of a radically catalyzed LDPE and 50 to 90 wt% of a linear polyethylene. The radically catalyzed LDPE and linear polyethylene in the inner surface layer would have respectively read on the LDPE and the at least one polymer in the claimed first and layers. The ranges of amounts of radically catalyzed LDPE and linear polyethylene in the inner surface layer would have overlapped or encompassed, and therefore rendered obvious, the ranges of amounts of LDPE and at least one polymer in the claimed first and second layers.  

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2015/0359217 to Narita et al. – discloses a freshness retentive packaging multilayer film suitable for packaging produce wherein the film comprises an ethylene-based polymer and at least one of diglycerol monopalmitate and diglycerol monomyristate [abstract, 0031, 0326 claims 1-3, 9, 12].

· US 2012/0067767 to Shirrell et al. – discloses a three layer condensation controlling packaging film wherein at least one layer comprises an anti-fog agent which may be, inter alia, a sorbitan ester [abstract, 0011, 0012, 0021].

· US 5,614,297 to Velazquez – discloses a packaging film which is suitable for packaging fruit and vegetables (abstract, col. 6 lines 44-57). The film comprises a first outer layer, a core layer, and a second outer layer wherein each layer comprises a low density polyethylene (col. 6 lines 58-67).  The first outer layer comprises at least 40 wt% of polyethylene (col. 9 lines 60-col. 10 line 16).  The core layer and second outer layer comprise 70wt% of a low density polyethylene (col. 10 lines 17-35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782